Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 6/28/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 15 are independent claims. In the instant Amendment, claims 1, 9, 15 and 16-17 were amended. This action is made Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (“Stone” US 2013/0307693) in view of Bowman et al (“Bowman” US 8,306,931) and further in view of Crotinger (US 2018/0324199).

 	Regarding claim 1, Stone discloses a contextual training method comprising: 
accessing a representative data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to one or more sensor streams; accessing the one or more sensor streams indexed by the representative data set; outputting an indication of a given process of the representative data set and one or more corresponding portions of the one or more sensor streams to a given user (see paragraphs [0013]-[0014], [0018]-[0021]; e.g., “multiple and diverse sensor input from sensor arrays 122 at the monitored venues 120 and produce sensor data streams that can be transferred across wired network 10 and/or wireless network 11 to real time data analysis operations center 110 in near real time.”…alert appropriate authorities); 
receiving in real time a current data set including one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters for a current portion of one or more sensor streams performed by the given worker (see paragraphs [0018]-[0021]; e.g., alert appropriate authorities in real time) in response to the outputted indication of the given process of the representative data set and the one or more corresponding portions of the one or more sensor streams, wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters of the current data set are determined by artificial intelligence from the
current portion of the one or more video streams (see paragraphs [0013]-[0015]; “multiple and diverse sensor input from sensor arrays 122 at the monitored venues 120 and produce sensor data streams that can be transferred across wired network 10 and/or wireless network 11 to real time data analysis operations center 110 in near real time.”); 
comparing a current process in the current data set to the given process in the representative data set (see paragraph [0015]); and 
outputting a result of the comparison of the current process in the current data set to the given process in the representative data set to a given worker (see paragraphs [0018]-[0021] and [0031]; e.g., “dispatching an alert if such alert is determined to be warranted (processing block 1050)”). 

Stone does not expressly disclose wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more video streams of the one or more sensor streams, and wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over a plurality of cycles in the previous portion of the one or more video streams.

However, Bowman discloses wherein the one or more indicators of at least one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters are determined by artificial intelligence from a previous portion of one or more video streams of the one or more sensor streams (see col. 3, lines 58-65; also see col. 11, lines 12-29). It would have been obvious to an artisan before the effective filing date of the invention to include Bowman’s teachings in Stone’s user interface in an effort to improve information gathering and analysis by applying the artificial intelligence capability to make a more reliable anomaly detection.

Moreover, Crotinger discloses wherein the representative data set is based on statistical analysis of the determined one of one or more cycles, one or more processes, one or more actions, one or more sequences, one or more objects and one or more parameters over a plurality of cycles in the previous portion of the one or more video streams (see paragraph [0097]; e.g., anomaly detector identifies statistical outliers of a current stream). It would have been obvious to an artisan before the effective filing date of the invention to include Crotinger’s teachings in Stone’s user interface in an effort to improve information gathering and analysis by applying statistical analysis to reliably identify the anomaly.

Regarding claim 2, Stone discloses receiving an indication of a given one of a plurality of subjects; and wherein accessing the representative data set further includes accessing the representative data set for the given subject (see claim 1 above). 

Regarding claim 3, Stone discloses outputting a next given process of the representative data set and one or more corresponding portions of the one or more sensor streams responsive to the result of the comparison of the current process to the given process indicating a successful completion of the current process; comparing a next current process in the current data set to the next given process in the representative data set; and outputting a result of the comparison of the next current process in the current data set to the next given process in the representative data set (see paragraph [0018]).
 
Regarding claim 4, Stone discloses outputting a given correction process of the representative data set and one or more corresponding portions of the one or more sensor streams responsive to the result of the comparison of the current process to the given process indicating an unsuccessful completion of the current process; comparing the current correction process in the current data set to the given undo process in the representative data set; and outputting a result of the comparison of the current correction process in the current data set to the given undo process in the representative data set (see paragraphs [0015] and [0019]). 

Regarding claim 5, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 6, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises validating the current process conforms to the given process within one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 7, Stone discloses wherein comparing the current process in the current data set to the given process in the representative data set comprises detecting one or more types of differences from a group including object deviations, action deviations, sequence deviations, process deviations and timing deviations (see paragraph [0015]). 

Regarding claim 8, Stone discloses wherein the result of the comparison of the current process in the current data set to the given process in the representative data set is output in real time to a worker (see paragraph [0031]). 

Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 10, Stone discloses wherein the subject comprises an article of manufacture, a health care service, a warehousing, a shipping, a restaurant transaction or a retailing transaction (see paragraph [0011] where the venue is discussed). 

Regarding claim 12, Stone discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set comprises determining in real time one or more differences based on one or more corresponding error bands (see paragraphs [0015] and [0019]). 

Regarding claim 13, Stone discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set includes determining if the one or more processes, one or more actions, or one or more sequences associated with a current portion of the plurality of sensor streams are performed within a predetermined completion time (inherent feature). 

Regarding claim 14, Stone discloses wherein outputting a result of the comparison includes outputting an indication of proficiency when the one or more processes, one or more actions, or one or more sequences associated with a current portion of the plurality of sensor streams are performed within a predetermined completion time (inherent feature).

Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale. 

Regarding claim 16, Stone discloses wherein the one or more indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters are indexed to corresponding portions of the one or more sensor streams by corresponding time stamps (inherent feature). 

Regarding claim 17, Stone discloses wherein the indication of the given process of the representative data set and one or more corresponding portions of the one or more sensor streams are output in a graphical user interface to the given worker (see paragraphs [0018]-[0021] and [0031]). 

Regarding claim 18, Stone discloses wherein the result of the comparison is output in a graphical user interface to the given worker (see paragraphs [0018]-[0021] and [0031]). 

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stone and Bowman and Crotinger in view of Brown et al (“Brown” US 2014/0279776).

Regarding claim 11, Stone does not expressly disclose wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the representation including the finite state machine and the state transition map. 
However, Brown discloses wherein the operation of comparing the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the given indicators of the at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters indexed to corresponding portions of the one or more sensor streams of the representative data set includes: generating a representation including a finite state machine and a state transition map based on the representative data set; and inputting the one or more indicators of at least one of one or more processes, one or more actions, one or more sequences, one or more objects, and one or more parameters associated with a current portion of the plurality of sensor streams to the representation including the finite state machine and the state transition map (see paragraphs [0032] and [0054]). It would have been obvious to an artisan before the effective filing date of the invention to modify an anomaly detection method disclosed by the modified Stone, as taught by Brown, in an effort to improve the accuracy of comparison between data set by applying the finite state machine representation thereby making the anomaly detection more accurate and reliable. 

6.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone and Bowman and Crotinger in view of Cichon et al (“Cichon” US 2017/0308800).

Regarding claim 19, Stone does not expressly disclose wherein the indication of the given process of the representative data set and one or more corresponding portions of the one or more sensor streams are output on an augmented reality display. 
However, Cichon discloses it is well known in the art to output data on an augmented reality display (see paragraphs [0023]-[0026]). It would have been obvious to an artisan before the effective filing date of the present invention to include Cichon’s teachings of outputting data to an augmented reality display in Stone’s user interface in as a matter of design choice and implementation.

Regarding claim 20, Stone does not expressly disclose wherein the result of the comparison are output on an augmented reality display.
However, Cichon discloses wherein the result of the comparison are output on an augmented reality display. It would have been obvious to an artisan before the effective filing date of the present invention to include Cichon’s teachings of outputting data to an augmented reality display in Stone’s user interface in as a matter of design choice and implementation.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 6/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seow et al (US 2014/0003710).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174